Citation Nr: 0406666	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  02-14 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had recognized guerrilla service in the 
Philippines from March 1945 to February 1946, and with the 
new Philippine Scouts from April 1946 to March 1949.  He died 
in July 1995.

The appellant, who is the veteran's widow, appealed an 
October 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Manila, Republic of the 
Philippines

By way of procedural history, the Board notes that, in an 
unappealed October 1995 rating decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  That decision is final, and cannot be 
reopened without new and material evidence.  See 38 C.F.R. 
§ 3.156 (a) (2003).

Here it appears that in the October 2000 rating, although the 
RO characterized the appellant's claim as entitlement to 
"service connection for the cause of death", it determined 
that the appellant had submitted new and material evidence to 
reopen the claim and reopened the previously denied claim.  
Thereafter, as evidenced in the August 2002 statement of the 
case, the claim was considered on a de novo basis.  As a 
result, the Board will consider the appellant's claim on a de 
novo basis.


FINDINGS OF FACT

1.  The veteran died in July 1995, at the age of 72.  
According to the death certificate, the immediate cause of 
death was cardiopulmonary arrest, due to Koch's pneumonia, 
due to pulmonary tuberculosis (PTB).

2.  The veteran was diagnosed by X-ray evidence with PTB in 
1984, and with Koch's pneumonia in 1995.

3.  The competent and objective medical evidence demonstrates 
that no cardiopulmonary or pulmonary disorder, to include 
tuberculosis, was manifested during the veteran's period of 
active military service or within 3 years (as to the PTB) and 
one year (as to a cardiovascular disorder) after his 
separation from service.

4.  At the time of his death, the veteran was service-
connected for residuals of a through-and-through gunshot 
wound to Muscle Group II, left (minor) back, evaluated as 20 
percent disabling.

5.  No medical evidence has been submitted or identified that 
would demonstrate that the veteran's death was related to 
service or to a service-connected disability


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor may the cause of his death be presumed to be 
service connected.  38 U.S.C.A. §§ 1101, 1102, 1110, 1112, 
1113, 1310, 1137, 5100-5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303(a)(c), 3.307, 3.309, 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran died in July 1995, at the age of 72.  According 
to the certificate of death, dated that month, the immediate 
cause of his death was cardiopulmonary arrest, the antecedent 
cause of his death was Koch's pneumonia, and the underlying 
cause of that disorder was pulmonary tuberculosis.  At the 
time of the veteran's death, he was service-connected for 
residuals of a gunshot wound of the left (minor) back, 
involving Muscle Group II, evaluated as 20 percent disabling.

According to a January 1946 service record, the veteran was 
hospitalized from April to May 1945 for treatment of a bullet 
wound.  An April 1946 physical examination report indicates 
that his cardiovascular system and lungs were normal and a 
chest X-ray was negative.  When examined for separation in 
March 1949, a chest X-ray was negative and the veteran's 
lungs and heart were normal.

Post-service, the veteran underwent VA examination in October 
1952.  According to the examination report, he gave a history 
of sustaining bullet wounds in combat in November 1945, and 
complained of a headache and pain at the site of his scars on 
his back.  On examination, he was observed to have a scar 
from a through-and-through gunshot wound of the back.  The 
entrance scar on the left back measured 2 inches by 11/4 
inches, and the exit wound on the right side of the back 
measured 2 inches by 1/2 inch.  Both scars were depressed, non-
adherent, and non-painful.  There was slight muscle atrophy 
of the back noted.  The bullet traveled under the skin.  It 
was noted that the veteran's pleural cavity was not involved.  
The diagnoses were residual gunshot wound through-and-
through, back; and pleurisy, old, left, not due to the first 
diagnosis.

In a December 1952 rating decision, the RO granted service 
connection for a through-and-through gunshot wound to the 
left (minor) back, Muscle Group II, evaluated as 20 percent 
disabling.  The RO denied entitlement to service connection 
for pleurisy.

According to a January 1953 Medical Certificate, received by 
the RO in December 1989, A.A.D., M.D., treated the veteran 
for pleurisy with effusion, left.  Pott's disease of the 9th 
thoracic vertebra was suspected.  Symptoms included fever, 
cough, weight loss and anorexia, back pain, and headache.  It 
was noted that no laboratory tests had been performed.

In a May 1953 signed Medical Certificate, Dr. A.A.D. said he 
had treated the veteran since late 1949 for pleurisy, Potts 
disease, and pulmonary tuberculosis.  Upon examination, 
diagnoses included pulmonary tuberculosis, minimal, right; 
pleurisy with effusion; and Pott's disease.  It was noted 
that no laboratory tests had been performed and a chest X-ray 
taken days earlier showed a Fibro-exudative lesion at the 
right lung at the level of the 3rd rib and 3rd intercostals 
space and diaphragmatic adhesion, left base. 

According to a May 1953 VA radiographic report, VA reviewed 
the veteran's recent chest X-ray, noted above.  The report 
indicates that the X-ray showed his lungs were clear and his 
heart within normal limits.  The clinical impression was old 
pleurisy, left.

In an October 1953 decision, the Board denied the veteran's 
claim of entitlement to service connection for pleurisy.

A June 1966 written statement from C.C.C., M.D., indicates 
that he examined the veteran, who complained of back pain, 
dizziness and weakening, and reduction of size of the left 
lower extremity.  Two big back scars were noted; an entrance 
wound and an exit wound that penetrated dorsal region 12 
(thoracic) with muscle injury.  There was spatial loss of 
equilibrium, and the veteran was sluggish in appearance and 
did not respond easily to questions.  The diagnoses were 
gunshot wound residual of the dorsal region 12 (thoracic), 
through and through, plowing the vertebral column; 
neurological deficit enjoining the cervical, dorsal, and 
lumbar regions, and mental affection with loss of 
equilibrium.

An August 1966 VA examination report indicates that the 
veteran complained of pain and numbness of the upper back.  
Findings were not referable to cardiovascular or pulmonary 
disability.  The veteran's back scars were slightly 
depressed, non-adherent, and non-painful.  Diagnoses did not 
include a heart or lung disorder. 

A July 1976 private hospital record indicates that the 
veteran's daughter was hospitalized and treated that month 
for cardiomegaly with pulmonary congestion and Koch's 
infection.

A January 1984 private chest X-ray report, received by the RO 
in November 1990, diagnosed moderate advanced PTB, bilateral, 
active.

A June 1989 private hospital certificate indicates that the 
veteran was examined and treated as an outpatient for PTB, 
moderate advanced, bilateral, and generalized "Neoropathy" 
(neurosis?).

In a substantive appeal received by the RO in April 1990, the 
veteran described the issues as entitlement to an increased 
evaluation for his service-connected disability and to PTB 
due to his gunshot wound of the left back.

An August 1990 VA examination report reflects the veteran's 
complaints of productive chest and backache with joint and 
epigastric pain.  On examination, he was noted to have 
healed, slightly depressed, non-adherent, and non-painful 
right and left back scars as residuals of his gunshot wound 
in the back.  The examiner diagnosed scars, healed, old, no 
swelling and no tenderness noted.  Cardiovascular and 
respiratory disorders were not found

In a November 1990 rating decision, the RO denied an 
increased rating for the veteran's service-connected gunshot 
wound.  Service connection for pulmonary tuberculosis was 
also denied at that time.

In a March 1991 decision, the Board confirmed the RO's 
determination and denied the veteran's claims of entitlement 
to service connection for pulmonary tuberculosis and an 
increased rating for his service-connected gunshot wound.

Private hospital records indicate the veteran was 
hospitalized in March and April 1995 and treated for 
bronchial asthma and, apparently, for hypertension.  An April 
1995 private radiology report includes an impression of PTB, 
moderately advanced, pneumonitis, right lower lung, minimal 
effusion and/or thickening, left, and emphysematous changes 
of the lower lungs.

The veteran was privately hospitalized in July 1995 and 
diagnosed with bronchial asthma, bronchiectasis, chronic 
obstructive pulmonary disease (COPD), and Cor Pulmonale.  
When examined at admission, it was noted that the veteran's 
past medical history included PTB.  A radiological report of 
an X-ray of the veteran's chest showed Koch's residua, 
pulmonary emphysema, and bronchitis with probable 
bronchiectasis at the bases. 

In a November 1995 written statement, Dr. N.R., Jr., a 
municipal health officer, said that the veteran was examined 
and treated at the Candon Rural Health Unit I from February 
to July 1995.  Diagnoses included Koch's pneumonia infection 
and PTB, moderate, bilateral, with no cavities.  In another 
November 1995 written statement, A.G.G., M.D., stated that 
the veteran was hospitalized in July 1995 for treatment of 
bronchia asthma, "COAD" (COPD?), bronchiectasis, and Cor 
Pulmonale. 

In August 1999, the RO received the appellant's request to 
testify at a hearing.  At her December 1999 personal hearing 
at the RO, the appellant testified that the veteran's 
service-connected gunshot wound to the back caused him to be 
very thin and that he developed asthma and tuberculosis that 
contributed to his death.  When he coughed, he wanted her to 
hold his back and sides because of the pain.  She said Dr. 
D.C. treated the veteran but she was unable to recall the 
dates of treatment, and seemed to indicate the physician had 
died.  She said that Dr. G. treated the veteran in 1995.  The 
appellant indicated that she really believed the veteran's 
service-connected gunshot wound led to his death.  

A November 1999 written statement from Dr. N.R., is to the 
effect that the veteran died in July 1995 and that, days 
before his death, he had a positive sputum examination.  The 
diagnosis at that time was Koch's pneumonia infection, 
moderate.  Dr. N.R. said that another significant condition 
contributing to the veteran's death was his previous scars as 
alleged residual of the gunshot wound, post-operation 
infection, recurrent.  

In a May 2000 letter, the RO requested that Dr. N.R. provide 
an explanation or basis for determining that the veteran's 
gunshot wound scars played a contributory role in causing his 
death.  The RO requested that the doctor provide medical 
records or other evidence to support his opinion.  

In a June 2000 response to the RO's letter, Dr. N.R. said 
that as to the veteran's death, "Yes, I declared, but I did 
not write, as immediate cause of death."  Dr. N.R. further 
stated "[u]nlike the risk of acquiring infection with 
Tuberculosis, the risk of developing disease after being 
infected depends largely on endogenous factor, the key to the 
diagnosis of T.B. is a high index of suspicion, e.g., a 
disable, old adult male elderly nursing-home resident, who 
present with typical symptoms."  The doctor said that at 
that time, the veteran "cannot move one place to another, 
reason then were the site of scar, (pain and edematous)."

In June 2001, the appellant submitted a May 2001 medical 
certificate from Dr. M.A.P. to the effect that the veteran 
was hospitalized in July 1995 and diagnosed with COPD and 
hypertension.  She also submitted a written certification 
from Dr. N.R. dated in December 1999 that is essentially 
duplicative of the November 1999 statement, noted above.  

In an August 2002 memorandum, a VA physician responded to the 
RO's June 2002 request to review the veteran's medical 
records and provide an opinion as to whether the veteran's 
service-connected gunshot wound could have contributed to or 
led to his death.  The VA physician noted that the veteran 
was service-connected for a through-and-through gunshot wound 
of Muscle Group II, left, minor, evaluated as 20 percent 
disabling, and died in July 1995.  It was noted that the 
death certificate showed the cause of the veteran's death as 
cardiopulmonary arrest, Kock's (Koch's?) pneumonia and 
pulmonary tuberculosis.  

Further, the VA examiner said that the veteran was 
hospitalized in July 1995 for COPD and hypertension and then 
to due to bronchia asthma, COPD, and bronchiectasis and Cor 
Pulmonale.  According to the VA physician, the veteran's 
service-connected gunshot wound of the left back did not 
penetrate the pleural cavity, as noted on the September 1952 
VA examination report.  The pleurisy, old, left, was not due 
to the gunshot wound.  The veteran's exit physical 
examination from service indicated that his lungs were normal 
and chest-X-ray was negative.  Further, it was noted that the 
August 1990 VA examination report indicated the veteran's 
back scars were healed, old, with no swelling and no 
tenderness.  There were no signs of infections seen on the 
scars that, in the VA physician's opinion, meant "this could 
not have contributed to or led to his death."

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board further finds that the requirements of the VCAA have 
been satisfied in this matter.  We note that the appellant 
was advised, by virtue of a detailed statement of the case 
(SOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate her claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC issued by the RO clarified 
what evidence would be required to establish service 
connection for the cause of the veteran's death.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).

In an April 2001 letter, the RO advised the appellant of the 
new VCAA and its effect on her claim of entitlement to 
service connection for the cause of the veteran's death.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (Board 
must identify documents which meet notice requirements of 
VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed to substantiate her claim.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103).  Likewise, it appears that all obtainable 
evidence identified by the appellant relative to her claim 
has been obtained and associated with the claims file, and 
that she has not identified any other pertinent evidence, not 
already of record, that would need to be obtained for a fair 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding her claim for service connection for the cause of 
the veteran's death.

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
by remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Tuberculosis may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within three years from termination of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2003).  Evidence of activity on comparative study 
of X-ray films showing pulmonary tuberculosis within the 3-
year presumptive period provided by section 3.307(a)(3) will 
be taken as establishing service connection for active 
pulmonary tuberculosis subsequently diagnosed by approved 
methods.  38 C.F.R. § 3.371(a).  Diagnosis of active 
pulmonary tuberculosis by private physicians on the basis of 
their examination, observation, or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. 3.374(d).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

After a review of all the evidence of record, the Board finds 
that the objective and competent medical evidence of record 
preponderates against a finding that any of the various 
medical disorders that were implicated in the veteran's death 
were related to military service.

The appellant maintains that the veteran's service-connected 
gunshot wound of the back, Muscle Group II, with resulting 
scars, caused the PTB and Koch's pneumonia infection that led 
to the cardiopulmonary arrest from which he died in July 
1995.  However, the evidence of record reveals that, when 
examined in March 1949, prior to leaving service, the 
veteran's lungs and heart were normal and a chest-X-ray was 
negative.  Further, when examined by VA in 1952, although it 
was noted that the veteran had sustained a bullet wound to 
the back, the examiner said that his pleural cavity was not 
involved.  The diagnoses at that time were residual gunshot 
wound and pleurisy, old, left, not due to the first 
diagnosis.  A January 1953 written statement from Dr. A.A.D., 
purports to indicate that the veteran was treated since 1948 
for pleurisy with effusion, but reflects that no laboratory 
tests were performed at that time.  Although the May 1953 
statement from Dr. A.A.D. is to the effect that the veteran 
was treated since 1949 for pleurisy, Potts disease, and PTB, 
there are no laboratory tests results or other clinical 
records to support his diagnoses, and a chest X-ray taken at 
the time did not diagnose PTB.  In fact, VA's interpretation 
of the May 1953 X-ray of the veteran's chest was that his 
lungs were clear, his heart was normal, and the clinical 
impression was old pleurisy, left. 

Further, when examined by VA in August 1966, the veteran's 
gunshot wound scars were described as slightly depressed, 
non-adherent and non-painful.  The first clinical evidence of 
PTB was the January 1984 private chest X-ray report, that 
diagnosed moderately advanced PTB, bilateral, active, some 35 
years after the veteran's discharge from service (and the 
first clinical evidence of Koch's pneumonia is from 1995, 
nearly 45 years after the veteran's discharge from service).  
Moreover, an August 1990 VA examination report described the 
veteran's scars as healed, old, and without swelling or 
tenderness.  In November 1990, the RO denied entitlement to 
service connection for pulmonary tuberculosis and, in a March 
1991 decision, the Board confirmed the RO's denial of the 
veteran's claim.

In support of her claim, the appellant points to Dr. N.R.'s 
November 1999 statement indicating that in July 1995, days 
before his death, the veteran had Koch's pneumonia infection 
and a positive sputum examination, and that another 
significant condition contributing to the veteran's death was 
his previous scars as alleged residual of gunshot wound, 
post-operation, infection recurrent.  However, in the 
doctor's June 2000 response to the RO's request for an 
explanation of his medical opinion, the physician did not 
provide a clinical basis for his opinion that the veteran's 
gunshot wound scars played a contributory role in causing his 
death.  Rather, Dr. N.R. appeared to indicate that he did not 
write that the scars were an immediate cause of death and 
that the key to the diagnosis of tuberculosis was a high 
index of suspicion, in this case an elderly male and nursing 
home resident with typical symptoms.  As the veteran was 
unable to move from one place to another, the physician 
evidently attributed that to the veteran's scars.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court of 
Appeals for Veterans Claims has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

More persuasive in the Board's opinion is the August 2002 
opinion from the VA physician who reviewed the veteran's 
medical records and concluded that, according to the 
September 1952 VA examination report, the veteran's gunshot 
wound of the left back did not penetrate into the chest 
cavity or lungs and, when examined by VA in August 1990, the 
back scars were described as healed, old, but without 
swelling or tenderness.  Thus, in the VA examiner's opinion, 
there were no signs of infections in the scars, which meant 
they could not have contributed to or led to his death. 

The Board is persuaded that the VA medical opinion is most 
convincing, in that he reviewed the medical evidence in the 
file.  See e.g., Wray v. Brown, 7 Vet. App. 488, 493 (1995).  
Where a medical expert has fairly considered all the 
evidence, his opinion may be accepted as an adequate 
statement of the reasons and bases for a decision when the 
Board adopts such an opinion.  Id.  The Board does, in fact, 
adopt the VA medical opinion on which it bases its 
determination that service connection for for the cause of 
the veteran's death is not warranted in this case.

As to the opinions of Drs. A.A.D. and N.R., the Board finds 
that Dr. A.A.D. did not clearly attribute the veteran's PTB 
to military service.  Rather, Dr. A.A.D. suggested that the 
veteran's PTB began in 1948 or 1949, but did not provide any 
laboratory or other clinical records to support that 
assertion.  In fact, as noted above, the chest x-ray 
evidently relied upon by Dr. A.A.D. to reach his conclusion 
was interpreted as old pleurisy by VA.  

While Dr. N.R. was more specific, his opinion was also 
unsupported by clinical evidence.  In fact, when pressed by 
the RO for clinical records to support his opinion, the 
doctor merely said that the key to diagnosis was a high index 
of suspicion and, since the veteran was an elderly male with 
typical symptoms and unable to move, his scars were thought 
to cause the veteran's problem.  Thus, Dr. N.R. did not 
provide clinical evidence to support his belief, and his 
opinion, although doubtless sincerely rendered, is, for that 
reason, not accorded great weight by the Board.  See Bloom v. 
West, Black v. Brown, supra.

On the other hand, the 2002 VA physician stated that he had 
reviewed the evidence of record.  He explained that when 
initially examined by VA in 1952, the veteran's pleural 
cavity was not penetrated by the gunshot wound and, in August 
1990, the VA examination report described healed old scars 
with no swelling or tenderness.  He concluded that, with no 
signs of infection seen in the scars, they could not have 
contributed or led to the veteran's death.

Thus, the opinions of Drs. A.A.D. and N.R. are accorded less 
weight than that of the 2002 VA physician.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death. 

The appellant maintains that the veteran's service-connected 
gunshot wound caused the tuberculosis and Koch's pneumonia 
infection that led to his death.  We recognize the 
appellant's sincere belief that the veteran's death was 
related in some way to his experience in service.  
Nevertheless, in this case, the appellant has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the veteran's death and his active military service.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge", aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to 
cause the veteran's death.  The evidence preponderates 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



